United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0464
Issued: July 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 23, 2019 appellant filed a timely appeal from an October 22, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral trigger
finger causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On January 24, 2019 appellant, then a 57-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that he developed trigger finger of the left long
finger and right ring finger due to factors of his federal employment including repetitive pushing
1

5 U.S.C. § 8101 et seq.

and grabbing mail with his hands. He indicated that he first became aware of his condition and
first realized it was caused or aggravated by his federal employment on November 2, 2012.
Appellant did not immediately stop work.
Appellant was evaluated by Dr. Jay H. Patel, a family practitioner, on February 1, 2018 for
a history of a triggering left long finger and right ring finger. Dr. Patel noted a palpable nodule on
the A1 pulley at the left long finger and right ring finger. He administered a corticosteroid injection
into the right ring finger and left long finger and diagnosed right ring and left long trigger finger.
Appellant was treated by Dr. Joao Panattoni, a Board-certified orthopedist, from May 24,
2012 to October 5, 2017, for triggering of his left ring finger with a palpable nodule at the A1
pulley level which had been catching for months. Dr. Panattoni diagnosed left ring trigger finger
and performed corticosteroid injections into the A1 pulley level on May 24 and October 4, 2012
and October 5, 2017. He treated appellant on February 27, 2014 and April 14, 2016 for triggering
of the left ring finger and right long finger and he administered corticosteroid injections during
both visits. On February 5, 2015 appellant presented with complaints of right long finger
triggering multiple times a day. He reported working as a postal worker and experiencing hand
pain while at work. Dr. Panattoni diagnosed right long trigger finger and administered a
corticosteroid injection.
Appellant was treated by Dr. Pooya Javidan, a resident, on February 14, 2013, in follow up
for triggering of the left ring finger. Dr. Javidan reported resolution of the trigger finger symptoms
after the injection and returned appellant to work full time.
An x-ray of the right and left hand on October 11, 2018 revealed no acute osseous
abnormality or significant arthritis.
Appellant was treated by Dr. Kyle Y. Xu, a Board-certified plastic surgeon, on October 11,
2018, for bilateral trigger finger. Dr. Xu noted palpable triggering of the right ring finger and left
middle finger and administered a corticosteroid injection into the right finger. He recommended
right trigger finger release. On December 13, 2018 Dr. William W. Behrens, a resident, treated
appellant in follow up for right ring trigger finger. He reported good resolution of symptoms after
the injection. Dr. Behrens diagnosed bilateral trigger finger and returned appellant to work without
restrictions.
In a February 22, 2019 development letter, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. By separate letter of even date, OWCP also requested additional
information from the employing establishment. It afforded both parties 30 days to respond.
In a March 12, 2019 response to OWCP’s questionnaire, appellant provided a description
of his work duties which included feeding and sweeping mail into a delivery bar code sorter
machine, lifting trays of mail, pushing trucks, and lifting and loading trays of mail for 8 to 12 hours
a day over the last 21 years. He first noted his symptoms in 2012 and underwent cortisone
injections which helped for about three months. Appellant had no previous injuries to his hands.
Appellant was treated by Dr. Gianfranco Frojo, a resident, on March 12, 2019 who
indicated that appellant would remain off work for four weeks after his planned hand surgery.
2

By decision dated April 12, 2019, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish causal relationship
between his bilateral trigger finger condition and the accepted factors of his federal employment.
On May 3, 2019 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. The hearing was held on August 13, 2019.
In a report dated May 21, 2019, Dr. Xu indicated that appellant had been treated for trigger
finger of the left fourth finger, which required operative intervention. He opined that the injury is
commonly associated with repetitive activity and was consistent with the day to day demands of a
postal worker. Dr. Xu reported that appellant made a full recovery and would be released to work
on May 27, 2019.
Similarly, in a May 30, 2019 note, Dr. Elizabeth M. Ekpo, a resident, indicated that she
had treated appellant for trigger finger of the right fourth finger which also required surgical
intervention. She opined that “this injury could have been sustained while performing his duties
at work.” Dr. Ekpo noted that appellant made a full recovery and was cleared to resume work
activities as of May 27, 2019. In a report of even date, Drs. Xu and Ekpo reiterated appellant’s
treatment history and their opinion that his trigger finger of the right fourth finger could have been
sustained while performing his work duties.
By decision dated October 22, 2019, an OWCP hearing representative affirmed OWCP’s
April 12, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
2

5 U.S.C. § 8101 et seq.

3

E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral trigger
finger causally related to the accepted factors of his federal employment.
In notes from Drs. Xu and Ekpo dated May 21 and 30, 2019, respectively, they indicated
treating appellant for trigger finger of the left and right fourth finger. They opined that such an
injury is commonly associated with repetitive activity and was consistent with the day to day
demands of a postal worker. Drs. Xu and Ekpo opined that appellant’s injury “could” have been
sustained while performing his duties at work. Their opinions are speculative in nature. The Board
has held that medical opinions that are speculative or equivocal are of diminished probative
value.10 Moreover, a medical opinion must explain how the implicated employment factors
physiologically caused, contributed to, or aggravated the specific diagnosed conditions.11 Lacking
a rationalized explanation, the physicians’ opinions are insufficient to meet appellant’s burden of
proof.12
In reports dated May 24 to October 5, 2017, Dr. Panattoni evaluated appellant for
triggering of his left ring finger with a palpable nodule at the A1 pulley level which had been
catching for months. He diagnosed left ring trigger finger and administered a corticosteroid
injection. On February 27, 2014 and April 14, 2016 Dr. Panattoni diagnosed triggering of the left
ring finger and right long finger and administered corticosteroid injection into both fingers. On
6

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
7

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

E.W., supra note 3; Gary L. Fowler, 45 ECAB 365 (1994).

10

H.A., Docket No. 18-1455 (issued August 23, 2019).

11

C.M., Docket No. 19-0360 (issued February 25, 2020).

12

Id.

4

February 5, 2015 appellant reported working as a postal worker and experiencing hand pain at
work. Dr. Panattoni again diagnosed right long trigger finger and administered a corticosteroid
injection. In these reports, however, he failed to address the cause of the diagnosed conditions.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value and insufficient to establish the claim.13
Appellant was treated by Dr. Javidan on February 14, 2013 in follow up for triggering of
the left ring finger. He reported resolution of symptoms after a cortisone injection on
October 4, 2012. On February 1, 2018 Dr. Patel evaluated appellant for a nodule on the A1 pulley
at the left long finger and right ring finger. He diagnosed right and left trigger finger and
administered a corticosteroid injection. Similarly, reports from Dr. Xu dated October 11, 2018
and Dr. Behrens dated December 13, 2018 noted palpable triggering of the right ring finger and
left middle finger and diagnosed bilateral trigger finger. On March 12, 2019 Dr. Frojo indicated
that appellant would remain off work for four weeks after a planned hand surgery. However, the
physicians offered no opinion on causal relationship in these reports. As previously noted, the
Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.14 These reports
are therefore insufficient to establish appellant’s claim.
Appellant also submitted an x-ray of the right and left hand on October 11, 2018. The
Board has held, however, that diagnostic studies standing alone lack probative value on the issue
of causal relationship as they do not provide an opinion as to whether the accepted employment
factors caused appellant’s diagnosed condition.15
On appeal appellant asserts that he submitted sufficient medical evidence to establish that
he developed bilateral trigger finger causally related to his repetitive work duties. As explained
above, the evidence of record does not contain a medical report from a physician which provides
sufficient medical rationale to establish that his bilateral trigger finger condition was causally
related to his federal employment duties.
As appellant has not submitted rationalized medical evidence explaining the causal
relationship between his diagnosed bilateral trigger finger conditions and the accepted factors of
his federal employment, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13

A.P., Docket No. 18-1690 (issued December 12, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018).

14

Id.

15

L.C., supra note 4.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral trigger
finger causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 21, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

